DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicants remarks and amended claims filed on November 29, 2021 is acknowledged. Claims 1, 4, 5, and 7 have been amended. Claims 17-21 are new. No claims have been cancelled. All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
 Claim Objections
The objection of claims 4-5 and 7 because claims 4-5 should read “The composition according to claim…” has been withdrawn in view of Applicants amendment to the claims to correct said terminology and because the wording of the claim 7 is confusing has been withdrawn in view of Applicant’s amendment to the claim to recite “The composition of claim 1, wherein the polyamine consists of the monomers dimethylaminoethyl-methacrylate, butylmethacrylate, and methylmethacrylate.”

Maintained and New Objections/Rejections
Claim Objections
Claims 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 and 21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sebree et al. (WO 2009/154648, cited on the IDS dated July 26, 2020). 
Sebree discloses a patch and composition for iontophoresis of triptan compounds (abstract). 
The patch comprises an anode reservoir, a cathode reservoir, and an appropriate electrical circuitry. At least one of the reservoirs comprise a mixture which includes a polyamine hydrogel, water, a triptan compound or salt thereof, and optionally one or more additive (page 2, lines 4-8). Additives include dicarboxylic acids (page 2, lines 13-14). Monocarboxylic acids are not required for inclusion in the patches, therefore, the disclosure included embodiments which are free of monocarboxylic acids. 

Regarding claim 2-3 and 13, the term triptan compounds includes compounds that contain a 2-(lH-indol-3-yl)-N,N-dimethylethanamine moiety and almotriptan, frovatriptan, eletriptan, zolmitriptan, rizatriptan, sumatriptan, naratriptan, and pharmaceutically acceptable salts thereof.
Regarding claim 4, sumatriptan succinate are disclosed (page 2, lines 10-11). 
Regarding claims 5-6 and 14, the dicarboxylic acid may be selected from C4 to C10 dicarboxylic acids including glutaric acid, adipic acid and pimelic acid (page 5, lines 13-15). 
Regarding claim 7-9 and 15, examples of polymeric polyamines include copolymers of butylated and/or methylated methacrylates and dimethylaminoethyl methacrylate are disclosed (page 3, lines 28-30). 
Regarding claim 10, additives including solubility enhancers, permeation enhancers, a preservative, and/or an antimicrobial agent can be added (Page 3, lines 1-3). 
Regarding claim 11, as noted above, Sebree discloses iontophoretic patches (abstract). 
Regarding claim 12, the triptan composition is administered transdermally with the use of an iontophoretic patch (page 14, line 17). 
Regarding claim 16, the anode reservoir is disclosed as containing the compoisition recited in claim 1 (page 2, lines 10-14). 
Regarding claim 17, as noted above, the polyamine is present in the range of 1% to about 25% weight of the composition (page 4, lines 21-23). 

Sebree, therefore, anticipates the rejected claims. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*the composition is free of monocarboxylic acids and Sebree discloses the use of lauric acid, which is a monocarboxylic acid. 
The Examiner respectfully disagrees. While embodiments disclose the use of lauric acid (page 2, lines 13-15), according the Sebree, the composition comprises at least one acid selected from fatty acids and dicarboxylic acids, or a combination of at least two fatty acids, or a combination comprising at least two dicarboxylic acids, or a combination comprising at least one fatty acid and at least one dicarboxylic acid (page 5, lines 16-18). Therefore, based on this disclosure, the skilled artisan would immediately envisage that the formulation of any of the recited embodiments would function as described. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 

/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615